Filed 04/15/20                                       Case 17-22030                                                      Doc 33




       1   L. Bryant Jaquez, Esq. (SBN 252125)
           Adam P. Thursby, Esq. (SBN 318465)
       2
           GHIDOTTI | BERGER LLP
       3   1920 Old Tustin Ave.
           Santa Ana, CA 92705
       4   Ph: (949) 427-2010 ext. 1033
           Fax: (949) 427-2732
       5
           bjaquez@ghidottiberger.com
       6
           Attorney for Creditor,
       7   U.S. Bank Trust National Association, as Trustee of the Bungalow Series III Trust

       8
                                       UNITED STATES BANKRUPTCY COURT

       9
                          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

      10                                                       )
                 In Re:                                        )   Chapter 13
      11                                                       )
                 Josephine Antolin                             )   BK Case No.: 17-22030
      12                                                       )
                                                               )
      13                  Debtor(s).                           )   WITHDRAWAL OF NOTICE OF MORTGAGE
                                                               )   PAYMENT CHANGE (RELATED TO CLAIM NO.
      14                                                       )   6)
                                                               )
      15                                                       )
                                                               )
      16                                                       )
                                                               )
      17                                                       )
                                                               )
      18
                                                               )
      19

      20             U.S. Bank Trust National Association, as Trustee of the Bungalow Series III Trust, hereby

      21   withdraws its Notice of Mortgage Payment Change –Related to Claim No. 6, filed on July 13,
      22
           2019.
      23

      24
           Dated: April 15, 2020                          /s/ Lemuel Bryant Jaquez
      25
                                                          Attorney for U.S. Bank Trust National Association, as
      26
                                                          Trustee of the Bungalow Series III Trust

      27

      28


                                                             Page 1
           __________________________________________________________________________________________________________
                                                         WITHDRAWAL
